Goss, C. J.
Plaintiff, doing business at Elmwood, sued defendant in the county court on an account running from 1923 to 1928 for lumber and other materials for $528.95 with credits of $98.75, leaving a balance of $430.20. Defendant alleged payment. Plaintiff had judgment. In the district court the cause was tried to a jury on the *11same pleadings as in the county court, resulting in a verdict and judgment for defendant. On this appeal the only question to be considered is whether the evidence sustained the verdict and judgment.
The court properly charged the jury that the burden was upon defendant to prove by a preponderance of the evidence that the account was paid.
There was evidence given by defendant that all of the items on the account of plaintiff were either paid by him in cash or were for things purchased by or for his mother, on whose farm he was a tenant, and were paid for. The evidence is not very definite or convincing but it was sufficient to be considered by and to support the verdict of the jury. The jurors might think, as they evidently did, that defendant sustained the burden of proof of payment of all items purchased by him. In such a situation we cannot disturb the judgment. It is therefore
Affirmed.